                         UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA
In re:


James Peter Antonucci,                                    Chapter         13

          Debtor 1
                                                          Case No.        1:18−bk−05320−HWV
Reth Antonucci,

          Debtor 2




                            Order Confirming Amended Chapter 13 Plan

The Amended Chapter 13 Plan was filed on April 7, 2019. The Amended Plan, or summary of the Amended Plan,
was transmitted to creditors pursuant to Bankruptcy Rule 3015. The Court finds that the Amended Plan meets the
requirements of 11 U.S.C §1325.

IT IS HEREBY ORDERED THAT:

The Amended Chapter 13 Plan is confirmed.


Dated: May 22, 2019                                      By the Court,




                                                         Honorable Henry W. Van Eck
                                                         United States Bankruptcy Judge
                                                         By: PRadginsk, Deputy Clerk


orcnfpln(05/18)




     Case 1:18-bk-05320-HWV Doc 30 Filed 05/22/19 Entered 05/22/19 13:58:51                            Desc
                          Order Confirming (Am) Plan Page 1 of 1
